DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-5 are objected to because of the following informalities:  Claims 3, 4, and 5 should depend claim 1 since claim 2 has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9332646) in combination with Wong et al. (US pat 8576574).
	With respect to claim 7, Chen et al. teach a method of making a semiconductor device, comprising (see figs. 1-3 and associated text): 
providing a semiconductor package 110’ including, 
a substrate 110’ comprising a land grid array (bumps and connectors under 122a), 
a component 121a disposed over the substrate, and 
an encapsulant 130a deposited over the component, wherein the land grid array remains outside the encapsulant; 
disposing a fanged mask 150 (the left leg or side of 150 is considered as a fang (tooth shape) and the right leg or side of 150 is considered as a fang) over the land grid array, wherein the fanged mask includes a first fang (right leg) at a first side (right) of the fanged mask and a second fang (left leg) at a second side (left) of the fanged mask, wherein the first fang and the second fang extend (the right side of the left leg extends laterally to the left side of the left leg and the right side of the right leg extends laterally to the left side of the right leg) in a first direction (laterally) toward the encapsulant; 
forming a shielding layer 140 over the semiconductor package; and 
removing the fanged mask after forming the shielding layer.  
Chen et al. fail to teach the mask is made of metal.
Wong et al. teach using a mask made of metal. See col. 2, lines 29-50.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Wong et al. into the process of Chen et al. to allow the selective formation of EMI shielding. See col. 2, lines 29-50.

With respect to claim 3, Chen et al. teach the first fang and second fang both include a rectangular shape in plan view (area where 122a occupies).  
	With respect to claim 5, Chen et al. teach configuring a shape of the first fang and second fang to produce an approximately straight borderline of the shielding layer (see upper left corner of 150, interface between 140/150).  
  	 
Claim 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9332646) in combination with Wong et al. (US pat 8576574).
	With respect to claim 14, Chen et al. teach a method of making a semiconductor device, comprising (see figs. 1-3 and associated text): 
    	providing a semiconductor package 110’ including an encapsulant 130a; 
disposing a fanged mask 150 over the semiconductor package with a gap between the fanged mask and encapsulant; 
forming a shielding layer 140 over the semiconductor package and fanged mask; and 
removing the fanged mask.  
Chen et al. fail to teach the mask is made of metal.
Wong et al. teach using a mask made of metal. See col. 2, lines 29-50.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Wong et al. into the process of Chen et al. to allow the selective formation of EMI shielding. See col. 2, lines 29-50.
With respect to claim 15, Chen et al. teach the fanged mask includes a pair (right/left) of fangs with one fang formed at each side of the fanged mask. 
With respect to claim 16, Chen et al. teach the fangs include a rectangular shape in plan view (area where 122a occupies).  
 With respect to claim 17, Chen et al. teach the fanged mask further includes a curved transition (the interfaces between 150 and balls under 122a) between each of the fangs and a front surface (the surface right above 122a) of the fanged mask.  
With respect to claim 18, Chen et al. teach the fangs include a rounded surface (right side of 150).  
	With respect to claim 19, Chen et al. teach the fangs include a triangular shape (bottom left side of 150) in plan view.   
	With respect to claim 20, Chen et al. teach configuring a shape of the fangs to produce an approximately straight borderline of the shielding layer (see upper left corner of 150, interface between 140/150).  


        
Allowable Subject Matter
Claim 4 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-13 and 26-31 are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814